         Case 1:15-cr-00608-KPF Document 498 Filed 03/08/21 Page 1 of 3




                                                        DIRECT DIAL    212.763.0883
                                                        DIRECT EMAIL shecker@kaplanhecker.com



                                                                      March 5, 2021

VIA EMAIL & ECF



                                                    MEMO ENDORSED
The Honorable Katherine Failla
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

               Re:    U.S. v. Otero, No. 15 Cr. 00608 (KPF)

Dear Judge Failla:

      We represent Angel Otero in connection with his Motion for Compassionate Release. See
ECF No. 474 (the “Motion”). Earlier today, we filed a supplemental submission in connection with
Mr. Otero’s Motion, including a Memorandum of Law, the Declaration of Molly K. Webster
(“Webster Decl.”), and several affidavits, letters, and other exhibits. The Motion and its
accompanying documents describe, in part, Mr. Otero’s medical conditions in detail. Specifically,
Mr. Otero respectfully requests that the following documents, or portions thereof, be filed under
seal:

           •   Portions of Exhibit C to the Webster Declaration, which reference Mr. Otero’s
               medical conditions and contain information from previously-sealed documents.

           •   Portions of Exhibit D to the Webster Declaration, which reference Mr. Otero’s
               medical conditions and contain information from previously-sealed documents.

           •   Portions of Exhibit F to the Webster Declaration, which reference Ms. Carmen
               Otero’s, Mr. Otero’s mother’s, medical conditions.

           •   Exhibit M to the Webster Declaration, which is Mr. Otero’s medical records and thus
               may be filed under seal pursuant to Your Honor’s Individual Rules of Practice in
               Civil Cases 9(A) and Individual Rules of Practice in Criminal Cases 7(E)(i).

           •   Exhibit N to the Webster Declaration, which is a forensic psychological evaluation
               that was previously filed under seal in Mr. Otero’s underlying criminal proceeding.
         Case 1:15-cr-00608-KPF Document 498 Filed 03/08/21 Page 2 of 3


                                                                                                 2

           •   Exhibit O to the Webster Declaration, which is a forensic psychological evaluation
               that was previously filed under seal in Mr. Otero’s underlying criminal proceeding.

           •   Exhibit P to the Webster Declaration, which is a forensic psychological evaluation
               that was previously filed under seal in Mr. Otero’s underlying criminal proceeding.

           •   Exhibit Q to the Webster Declaration, which is the final Presentence Report that was
               previously filed under seal in Mr. Otero’s underlying criminal proceeding.

           •   Exhibit U to the Webster Declaration, which is the draft Presentence Report that was
               previously filed under seal in Mr. Otero’s underlying criminal proceeding.

           •   Portions of the accompanying Memorandum of Law that reference each of the above
               exhibits.

        We respectfully request that Your Honor order each of the above documents (together, the
“Confidential Documents”) be filed under seal pursuant to Lugosch v. Pyramid Co. of Onondaga,
435 F.3d 110 (2d Cir. 2006). In light of the COVID-19 pandemic and the administrative
complications it has caused, we are simultaneously emailing an unredacted copy of these documents
to Your Honor’s chambers and copying the United States Attorneys on this case. If Your Honor
requests, we will also file each of these documents by submitting them in person to the Court’s
sealed documents depository box at the Daniel Patrick Moynihan Courthouse.

        The Second Circuit recognizes “[t]he common law right of public access to judicial
documents” and “the public and the press[’s] . . . ‘qualified First Amendment right to . . . access
certain judicial documents.’” Id. at 119-20 (quoting Hartford Courant Co. v. Pellegrino, 380 F.3d
83, 91 (2d Cir. 2004)). It has also articulated a three-step process that courts follow to determine
whether documents should be placed under seal. First, a court must decide whether the documents
constitute “judicial documents” such that a presumption of public access applies. See id. at 119.
Second, if the court determines that the documents at issue constitute “judicial documents,” it must
then determine the weight of the presumption of access. Id. at 121. Third, after determining the
weight of the presumption of access, the court must balance the competing considerations against it.
Id. at 120. Countervailing factors “include but are not limited to the danger of impairing law
enforcement or judicial efficiency and the privacy interests of those resisting disclosure.” Id.

        Because each of the Confidential Documents are relevant to the relief we seek in Mr.
Otero’s Motion, they are judicial documents. Id. at 119 (judicial documents are those that are
“relevant to the performance of the judicial function and useful in the judicial process”); see also
Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 599 (1978) (“[T]he decision as to access is one
best left to the sound discretion of the trial court, a discretion to be exercised in light of the
relevant facts and circumstances of the particular case.”). They also contain highly personal,
confidential, and sensitive information regarding Mr. Otero and his mother’s health and medical
history. Where documents involve highly sensitive personal information, courts in the Second
Circuit have recognized an inherent right to privacy and have permitted documents that implicate
that right to be filed under seal. See United States v. Sattar, 471 F. Supp. 2d 380, 387 (S.D.N.Y.
2006) (“[T]here is a recognized privacy interest in medical records, although that privacy right is
neither fundamental nor absolute.”).
         Case 1:15-cr-00608-KPF Document 498 Filed 03/08/21 Page 3 of 3


                                                                                                    3

        Courts in this Circuit routinely file under seal litigants’ sensitive medical records. See, e.g.,
United States v. Daugerdas, 2020 WL 2097653, at *3 n.2 (S.D.N.Y. May 1, 2020) (BOP medical
records submitted in connection with a motion for a reduction in sentence under the federal
compassionate release statute in light of COVID-19 docketed under seal); United States v. Lucas,
2020 WL 2059735, at *3 (W.D.N.Y. April 29, 2020) (filing medical records received from federal
prison under seal); Robinson v. Clark, 2017 WL 775813, at *10 (S.D.N.Y. Feb. 27, 2017) (filing
submission under seal where documents contained “medical information not appropriate for filing
on a public docket”); see also United States v. Molina, 356 F.3d 269, 275 (2d Cir. 2004) (holding
presentence reports to be filed under seal). Moreover, Your Honor’s Individual Rules of Practice
in Civil Cases 9(A) and Individual Rules of Practice in Criminal Cases 7(E)(i) permit parties to file
medical records under seal without the court’s permission. Similar to medical records, the other
Confidential Documents contain highly sensitive information about Mr. Otero’s health conditions
and confidential psychological examinations he has underwent.

     Here, too, the Court should exercise its discretion and permit Mr. Otero’s Confidential
Documents to be filed either with redactions or under seal, as appropriate.

       Thank you for your consideration of this request.



                                                       Respectfully submitted,




                                                       Sean Hecker
                                                       Alexandra Conlon
                                                       Molly K. Webster
                                                       KAPLAN HECKER & FINK LLP
                                                       350 Fifth Avenue, Suite 7110
                                                       New York, New York 10118
                                                       Telephone: (212) 763-0883
                                                       Facsimile: (212) 564-0883
                                                       shecker@kaplanhecker.com

                                                       Counsel for Angel Otero
cc:    (by ECF)
Assistant United States Attorneys


Application GRANTED. The Court will permit the exhibits
referenced in the Defendant's above letter to be filed under
seal, viewable to the Court and parties only. The parties are
directed to redact references to those exhibits in their
briefing as appropriate.                SO ORDERED.

Dated:        March 8, 2021
              New York, New York
                                                             HON. KATHERINE POLK FAILLA
                                                             UNITED STATES DISTRICT JUDGE
